Case 2:20-cv-11568-GW-SK Document 39 Filed 07/21/21 Page 1 of 1 Page ID #:170



   1

   2
                                                                            JS-6
   3

   4

   5

   6

   7

   8                          UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11    ELIZABETH MASTERTON,                   Case No. CV 20-11568-GW-SKx

  12                      Plaintiff,

  13          v.                                  ORDER TO DISMISS

  14    LVNV FUNDING LLC, et al.,
  15                      Defendants.
  16

  17

  18         Based upon the stipulation between the parties and their respective counsel,
  19 it is hereby ORDERED that this action is dismissed in its entirety. Each party will

  20 bear its own attorneys’ fees and expenses.

  21         IT IS SO ORDERED.
  22
       Dated: July 21, 2021
  23

  24                                         _________________________________
  25
                                             HON. GEORGE H. WU,
                                             UNITED STATES DISTRICT JUDGE
  26

  27

  28
